

114 S2293 IS: Retirement and Income Security Enhancements (RAISE) Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2293IN THE SENATE OF THE UNITED STATESNovember 17, 2015Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo enhance Social Security benefits for children, divorced spouses, and widows and widowers, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Retirement and Income Security Enhancements (RAISE) Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Improving benefits for divorced spouses, widows, widowers, and surviving divorced spouses.Sec. 3. Extended benefit eligibility for children who are full-time students.Sec. 4. Establishment of payroll surtax for high-income individuals.Sec. 5. Inclusion of surplus earnings in social security benefit formula. 2.Improving benefits for divorced spouses, widows, widowers, and surviving divorced spouses (a)Expansion of benefits for divorced spouses (1)Wife's insurance benefitsSection 202(b) of the Social Security Act (42 U.S.C. 402(b)) is amended—
 (A)in paragraph (1)(G), by striking 10 years and inserting 5 years; and (B)by amending paragraph (2) to read as follows:
						
 (2)(A)Except as provided in subsections (k)(5) and (q), a wife's insurance benefit for each month shall be equal to—
 (i)in the case of a wife (as defined in section 216(b)), one-half of the primary insurance amount of her husband for such month; or
 (ii)in the case of a divorced wife (as defined in section 216(d)), the applicable percentage (as determined under subparagraph (B)) of one-half of the primary insurance amount of her former husband for such month.
 (B)For purposes of subparagraph (A)(ii), the applicable percentage shall be equal to 100 percent reduced by 10 percentage points for each year in the period immediately before the date the divorce became effective in which the divorced wife was married to her former husband that is less than 10 years..
 (2)Husband's insurance benefitsSection 202(c) of the Social Security Act (42 U.S.C. 402(c)) is amended— (A)in paragraph (1)(G), by striking 10 years and inserting 5 years; and
 (B)by amending paragraph (2) to read as follows:  (2)(A)Except as provided in subsections (k)(5) and (q), a husband's insurance benefit for each month shall be equal to—
 (i)in the case of a husband (as defined in section 216(f)), one-half of the primary insurance amount of his wife for such month; or
 (ii)in the case of a divorced husband (as defined in section 216(d)), the applicable percentage (as determined under subparagraph (B)) of one-half of the primary insurance amount of his former wife for such month.
 (B)For purposes of subparagraph (A)(ii), the applicable percentage shall be equal to 100 percent reduced by 10 percentage points for each year in the period immediately before the date the divorce became effective in which the divorced husband was married to his former wife that is less than 10 years..
					(b)Improving social security benefits for widows and widowers in two-Income households
 (1)WidowsSection 202(e) of the Social Security Act (42 U.S.C. 402(e)) is amended—
 (A)in paragraph (1)—
 (i)in subparagraph (B), by inserting and at the end;
 (ii)in subparagraph (C)(iii), by striking and at the end;
 (iii)by striking subparagraph (D);
 (iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and
 (v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;
 (B)by striking subparagraph (A) in paragraph (2) and inserting the following:  (2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widow's insurance benefit for each month shall be equal to the greater of—
 (i)subject to paragraph (9), the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual; or
 (ii)subject to paragraphs (9) and (10), in the case of a fully insured widow or surviving divorced wife, 75 percent of the sum of any old-age or disability insurance benefit for which the widow or the surviving divorced wife is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;
 (C)in paragraph (5)—
 (i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and
 (ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and
 (D)by adding at the end the following new paragraphs:  (9)For purposes of clauses (i) and (ii) of paragraph (2)(A), in the case of a surviving divorced wife, the amount determined under either such clause (and, for purposes of clause (ii) of paragraph (2)(A), as determined after application of paragraph (10)) shall be equal to the applicable percentage (as determined under section 202(b)(2)(B)) of such amount (as determined before application of this paragraph but after application of subsection (k)(3)).
 (10)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—
 (A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits); and
 (B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year..
 (2)WidowersSection 202(f) of the Social Security Act (42 U.S.C. 402(f)) is amended—
 (A)in paragraph (1)—
 (i)in subparagraph (B), by inserting and at the end;
 (ii)in subparagraph (C)(iii), by striking and at the end;
 (iii)by striking subparagraph (D);
 (iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and
 (v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;
 (B)by striking subparagraph (A) in paragraph (2) and inserting the following:  (2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widower's insurance benefit for each month shall be equal to the greater of—
 (i)subject to paragraph (9), the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual; or
 (ii)subject to paragraphs (9) and (10), in the case of a fully insured widower or surviving divorced husband, 75 percent of the sum of any old-age or disability insurance benefit for which the widower or the surviving divorced husband is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;
 (C)in paragraph (5)—
 (i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and
 (ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and
 (D)by adding at the end the following new paragraphs:  (9)For purposes of clauses (i) and (ii) of paragraph (2)(A), in the case of a surviving divorced husband, the amount determined under either such clause (and, for purposes of clause (ii) of paragraph (2)(A), as determined after application of paragraph (10)) shall be equal to the applicable percentage (as determined under section 202(c)(2)(B)) of such amount (as determined before application of this paragraph but after application of subsection (k)(3)).
 (10)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—
 (A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits); and
 (B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to the national average wage index (as described in section 209(k)(1)) for each such year..
 (3)Reduction of benefit for individuals entitled to simultaneous benefitsSection 202(k)(3) of the Social Security Act (42 U.S.C. 402(k)(3)) is amended— (A)in subparagraph (A), by striking If an individual and inserting Except as provided in subparagraph (C), if an individual; and
 (B)by adding at the end the following new subparagraph:  (C)If an individual is entitled for any month to a widow's or widower's insurance benefit and is also entitled to an old-age or disability insurance benefit for such month that is greater than such widow's or widower's insurance benefit, the reduction described in subparagraph (A), with respect to such widow's or widower's insurance benefit, shall be carried out by substituting an amount equal to the primary insurance amount of the deceased individual referred to in subsection (e)(1) or (f)(1) (as determined for purposes of subsection (e)(2)(A)(i) or (f)(2)(A)(i)) for the amount equal to the old-age or disability insurance benefit of the individual entitled to the widow's or widower's insurance benefit..
 (c)Conforming amendmentsSection 216(d) of the Social Security Act (42 U.S.C. 416(d)) is amended— (1)in paragraph (1), by striking 10 years and inserting 5 years;
 (2)in paragraph (2), by striking 10 years and inserting 5 years; (3)in paragraph (4), by striking 10 years and inserting 5 years; and
 (4)in paragraph (5), by striking 10 years and inserting 5 years. (d)Effective dateThe amendments made by this section shall apply with respect to wife’s insurance benefits, husband’s insurance benefits, widow's insurance benefits, and widower's insurance benefits that are payable for months beginning after December 31, 2015.
			3.Extended benefit eligibility for children who are full-time students
			(a)In general
 (1)Extension of benefitsSection 202(d) of the Social Security Act (42 U.S.C. 402(d)) is amended— (A)in paragraphs (1)(B), (1)(E), (1)(F)(i), (1)(G)(ii), (6)(A), (6)(D), (6)(E)(i), (7)(A), (7)(B), and (7)(D), by striking full-time elementary or secondary school student each place it appears and inserting full-time student;
 (B)in paragraphs (1)(B), (1)(F)(ii), (1)(G)(iii), (6)(A), (6)(D), (6)(E)(ii), and (7)(D), by striking 19 each place it appears and inserting 23; (C)in subparagraphs (A), (B), and (D) of paragraph (7), by striking elementary or secondary school each place it appears and inserting educational institution;
 (D)in paragraph (7)(A), by striking schools involved and inserting institutions involved;
 (E)in paragraph (7), by amending subparagraph (C) to read as follows:
						
 (C)For purposes of this subsection, the term educational institution means—
 (i)a school which provides elementary or secondary education as determined under the law of the State or other jurisdiction in which it is located; and
 (ii)an institution described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).;
				and
 (F)in paragraph (7)(D), by striking diploma or equivalent certificate from a secondary school (as defined in subparagraph (C)(i)) and inserting diploma, degree, or equivalent certificate from an institution described in subparagraph (C)(ii).
 (2)Effective dateThe amendments made by this subsection shall apply to child's insurance benefits that are payable for months beginning after December 31, 2015.
 (b)Temporary exclusion from determination of maximum family benefitsSection 203(a) of the Social Security Act (42 U.S.C. 403(a)) is amended— (1)in paragraph (3)—
 (A)by redesignating subparagraph (D) as subparagraph (E); and (B)by inserting after subparagraph (C) the following new subparagraph:
						
 (D)During the period that begins on January 1, 2016, and ends on December 31, 2020, when any of such individuals has attained age 19 and is entitled to monthly benefits as a child who is a full-time student under section 202(d)(1)(B)(i) for any month, the benefit to which he or she is entitled on the basis of the wages and self-employment income of such insured individual for such month shall be determined without regard to this subsection, and the benefits of all other individuals who are entitled for such month to monthly benefits under section 202 on the wages and self-employment income of such insured individual shall be determined as if no such child were entitled to benefits for such month.; and
 (2)in paragraph (6), by inserting (3)(E), after (3)(D),. (c)Railroad Retirement Act (1)Section 2(d) of the Railroad Retirement Act of 1974 (45 U.S.C. 232(2)(d)) is amended—
 (A)in clause (iii) of paragraph (1), by striking will be less than nineteen years of age and a full-time elementary or secondary school student and inserting will be less than 23 years of age and a full-time student at an educational institution (as defined in section 202(d)(7) of the Social Security Act); and
 (B)in paragraph (4)— (i)by striking elementary or secondary school each place it appears and inserting educational institution;
 (ii)by striking nineteen and inserting 23; and (iii)by striking a diploma or equivalent certificate from a secondary school (as defined in section 202(d)(7)(c)(i) of the Social Security Act) and inserting a diploma, degree, or equivalent certificate from an institution described in section 202(d)(7)(C)(ii) of the Social Security Act.
 (2)Section 5(c)(7) of the Railroad Retirement Act of 1974 (45 U.S.C. 235(c)(7)) is amended— (A)by striking elementary or secondary school and inserting educational institution; and
 (B)by striking 19 and inserting 23. 4.Establishment of payroll surtax for high-income individuals (a)Self-Employment income surtaxSection 1401 of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating subsection (c) as subsection (d), and (2)by inserting after subsection (b) the following new subsection:
					
						(c)Additional tax for old-Age, survivors, and disability insurance
 (1)In generalIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on every individual for each taxable year beginning after December 31, 2015, a tax equal to 4 percent of additional self-employment income for such taxable year.
 (2)Additional self-employment incomeFor purposes of paragraph (1), the term additional self-employment income means, for any taxable year, the amount (not less than zero) equal to the excess of— (A)the sum of self-employment income (determined without regard to section 1402(b)(1)) for the taxable year and wages (as defined in section 3121(a), determined without regard to paragraph (1) thereof) paid to such individual during such taxable year, over
 (B)the sum of the additional wages (as defined in section 3101(c)(2)) paid to such individual for the taxable year and the amount determined under paragraph (3) for the taxable year.
								Rules similar to the rules of subparagraph (A) of the second sentence of section 1402(b) shall
 apply for purposes of determining wages under clause (i).(3)Exemption amountThe amount determined under this paragraph is an amount equal to— (A)in the case of a taxable year beginning after December 31, 2015, and before January 1, 2017, $400,000, and
 (B)in the case of any taxable year beginning after December 31, 2016, the product of— (i)$400,000, and
 (ii)the quotient obtained by dividing— (I)the national average wage index (as defined in section 209(k)(1)) for the calendar year which is 2 years before the calendar year in which the taxable year begins, by
 (II)the national average wage index for calendar year 2014.. (b)Employee wage surtaxSection 3101 of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating subsection (c) as subsection (d), and (2)by inserting after subsection (b) the following new subsection:
					
						(c)Additional tax for old-Age, survivors, and disability insurance
 (1)In generalIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on the income of every individual a tax equal to 2 percent of additional wages (as defined in paragraph (2)) which are received with respect to employment during any calendar year beginning after December 31, 2015.
 (2)Additional wagesFor purposes of paragraph (1), the term additional wages has the same meaning given the term wages under section 3121(a) (determined without regard to paragraph (1) thereof), except that such term shall not include that amount of remuneration that is less than—
 (A)for calendar year 2016, $400,000, and (B)for any calendar year after 2016, the product of—
 (i)$400,000, and (ii)the quotient obtained by dividing—
 (I)the national average wage index (as defined in section 209(k)(1)) for the second preceding calendar year, by
 (II)the national average wage index for calendar year 2014.. (c)Employer wage surtaxSection 3111 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(f)Additional tax for old-Age, survivors, and disability insurance
 (1)In generalIn addition to the taxes imposed by subsections (a) and (b), there is hereby imposed on every employer an excise tax, with respect to having individuals in his employ, equal to 2 percent of additional wages (as defined in paragraph (2)) paid by the employer with respect to employment during any calendar year beginning after December 31, 2015.
 (2)Additional wagesFor purposes of paragraph (1), the term additional wages has the same meaning given such term under section 3101(c).. (d)Railroad Retirement Tax Act (1)Railroad employeesSection 3201 of the Internal Revenue Code of 1986 is amended—
 (A)by redesignating subsection (c) as subsection (d), and (B)by inserting after subsection (b) the following new subsection:
						
							(c)Additional tier 1 tax
 (1)In generalIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on the income of each employee a tax equal to 2 percent of additional compensation (as defined in paragraph (2)) received by such employee during any calendar year beginning after December 31, 2015, for services rendered by such employee.
 (2)Additional compensationFor purposes of paragraph (1), the term additional compensation has the same meaning given the term compensation under section 3231(e) (determined without regard to paragraph (2) thereof), except that such term shall not include that amount of remuneration that is less than—
 (A)for calendar year 2016, $400,000, and (B)for any calendar year after 2016, the product of—
 (i)$400,000, and (ii)the quotient obtained by dividing—
 (I)the national average wage index (as defined in section 209(k)(1)) for the second preceding calendar year, by
 (II)the national average wage index for calendar year 2014.. (2)Railroad employee representativesSection 3211 of the Internal Revenue Code of 1986 is amended—
 (A)by redesignating subsection (c) as subsection (d), and (B)by inserting after subsection (b) the following new subsection:
						
 (c)Additional tier 1 taxIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on the income of each employee representative a tax equal to 4 percent of additional compensation (as defined under section 3201(c)) received by such employee representative during any calendar year beginning after December 31, 2015, for services rendered by such employee representative..
 (3)Railroad employersSection 3221 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (e)Additional tier 1 taxIn addition to the taxes imposed by subsections (a) and (b), there is hereby imposed on every employer an excise tax, with respect to having individuals in his employ, equal to 2 percent of additional compensation (as defined under section 3201(c)) paid by such employer during any calendar year beginning after December 31, 2015, for services rendered to such employer..
 (4)Social Security Equivalent Benefit AccountSection 15A(b)(1)(A) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(b)(1)(A)) is amended by striking sections 3201(a), 3211(a)(1), and 3221(a) of the Railroad Retirement Tax Act and inserting subsections (a) and (c) of section 3201, subsections (a) and (c) of section 3211, and subsections (a) and (e) of section 3221 of the Internal Revenue Code of 1986.
				(e)Amendments to the Social Security Act
 (1)Transfer of amounts to Federal Old-Age and Survivors Insurance Trust FundSection 201 of the Social Security Act (42 U.S.C. 401) is amended— (A)in subsection (b)(3)—
 (i)by inserting and additional wages (as defined in section 1402(c) of such Code) after section 3121 of such Code), (ii)by inserting and additional wages after such wages,
 (iii)by inserting and additional wages after which wages, and (iv)by inserting and additional wages after records of wages,
 (B)in subsection (b)(4)— (i)by inserting and additional self-employment income (as defined in section 3101(c) of such Code) after section 1402 of such Code),
 (ii)by inserting and additional self-employment income after such self-employment income, (iii)by inserting and additional self-employment income after which self-employment income, and
 (iv)by inserting and additional self-employment income after records of self-employment income, (C)in subsection (c)(1)(R)—
 (i)by inserting and additional wages (as so defined) after wages (as so defined), (ii)by inserting and additional wages after which wages, and
 (iii)by inserting and additional wages after records of wages, and (D)in subsection (c)(2)(R)—
 (i)by inserting and additional self-employment income (as so defined) after self-employment income (as so defined), (ii)by inserting and additional self-employment income after which self-employment income, and
 (iii)by inserting and additional self-employment income after records of self-employment income. (2)Definition of additional wagesSection 209 of the Social Security Act (42 U.S.C. 409) is amended by adding at the end the following new subsection:
 (l)Additional wagesFor purposes of this title, the term additional wages has the same meaning given the term wages (determined without regard to subsection (a)(1)), except that such term shall not include that amount of remuneration that is less than—
 (1)for calendar year 2016, $400,000, and (2)for any calendar year after 2016, the product of—
 (A)$400,000, and (B)the quotient obtained by dividing—
 (i)the national average wage index (as defined in section 209(k)(1)) for the second preceding calendar year, by
 (ii)the national average wage index for calendar year 2014.. (3)Definition of additional self-employment incomeSection 211 of the Social Security Act (42 U.S.C. 411) is amended by adding at the end the following new subsection:
 (m)Additional Self-Employment Income(1)For purposes of this title, the term additional self-employment income means, for any taxable year, the amount equal to the excess (if any) of— (A)the sum of self-employment income (determined without regard to subsection (b)(1)) for the taxable year and wages (as defined in section 209(a), determined without regard to paragraph (1) thereof) paid to such individual during such taxable year, over
 (B)the sum of the additional wages paid to such individual for the taxable year and the amount determined under paragraph (2) for the taxable year.
 (2)The amount determined under this paragraph is an amount equal to— (A)in the case of a taxable year beginning after December 31, 2015, and before January 1, 2017, $400,000, and
 (B)in the case of any taxable year beginning after December 31, 2016, the product of— (i)$400,000, and
 (ii)the quotient obtained by dividing— (I)the national average wage index (as defined in section 209(k)(1)) for the calendar year which is 2 years before the calendar year in which the taxable year begins, by
 (II)the national average wage index for calendar year 2014.. 5.Inclusion of surplus earnings in social security benefit formula (a)Inclusion of surplus average indexed monthly earnings in determination of primary insurance amountsSection 215(a)(1)(A) of the Social Security Act (42 U.S.C. 415(a)(1)(A)) is amended—
 (1)in clauses (i), (ii), and (iii), by inserting basic before average indexed monthly earnings each place it appears;
 (2)in clause (ii), by striking and at the end;
 (3)in clause (iii), by inserting and at the end; and (4)by inserting after clause (iii) the following new clause:
					
 (iv)2 percent of the individual’s surplus average indexed monthly earnings,.
				(b)Basic AIME and
			 surplus AIME
				(1)Basic
 AIMESection 215(b)(1) of such Act (42 U.S.C. 415(b)(1)) is amended—
 (A)in the matter preceding subparagraph (A), by inserting basic before average; and
 (B)in subparagraph (A), by striking paragraph (3) and inserting paragraph (3)(A) and by inserting before the comma the following: to the extent such total does not exceed the contribution and benefit base for the applicable year.
					(2)Surplus
			 AIME
					(A)In
 generalSection 215(b)(1) of such Act (as amended by paragraph (1)) is amended—
 (i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (ii)by inserting (A) after (b)(1); and
 (iii)by adding at the end the following new subparagraph:
							
 (B)(i)An individual’s surplus average indexed monthly earnings shall be equal to the quotient obtained by dividing—
 (I)the total (after adjustment under paragraph (3)(B)) of such individual’s surplus earnings (determined under clause (ii)) for such individual’s benefit computation years (determined under paragraph (2)), by
 (II)the number of months in those years.
 (ii)For purposes of clause (i) and paragraph (3)(B), an individual’s surplus earnings for a benefit computation year are the total of such individual’s additional wages (as defined in section 209(l)) paid in and additional self-employment income (as defined in section 209(m)) credited to such benefit computation year, to the extent such total does not exceed the amount determined for such year under clause (iii).
 (iii)For purposes of clause (ii), the amount determined under this clause is— (I)in the case of a benefit computation year beginning after December 31, 2015, and before January 1, 2017, $500,000; and
 (II)in the case of any benefit computation year beginning on or after January 1, 2017, the product of $500,000 and the quotient obtained by dividing—
 (aa)the national average wage index (as defined in section 209(k)(1)) for the calendar year which is 2 years before the calendar year in which the benefit computation year begins, by
 (bb)the national average wage index for calendar year 2014.. (B)Conforming amendmentThe heading for section 215(b) of such Act is amended by striking Average Indexed Monthly Earnings and inserting Basic Average Indexed Monthly Earnings; Surplus Average Indexed Monthly Earnings.
					(3)Adjustment of
 surplus earnings for purposes of determining surplus AIMESection 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is amended—
 (A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraph (C) and by inserting and determination of basic average indexed monthly income after paragraph (2);
 (B)by redesignating subparagraph (B) as subparagraph (C); and
 (C)by inserting after subparagraph (A) the following new subparagraph:
						
 (B)For purposes of determining under paragraph (1)(B) an individual’s surplus average indexed monthly earnings, the individual’s surplus earnings (described in paragraph (1)(B)(ii)) for a benefit computation year shall be deemed to be equal to the product of—
 (i)the individual’s surplus earnings for such year (as determined without regard to this subparagraph), and
 (ii)the quotient described in subparagraph (A)(ii)..
 (c)Railroad Retirement ActSection 1(h)(5) of the Railroad Retirement Act of 1974 (45 U.S.C. 231(h)(5)) is amended— (1)by striking and at the end of clause (ii);
 (2)by striking the period at the end of clause (iii) and inserting ; and; and (3)by adding at the end the following new clause:
					
 (iv)for each such calendar month after 2015, the amount which is creditable as such individual's additional wages under section 209(l) of the Social Security Act.. (d)Effective dateThe amendments made by this section shall apply with respect to individuals who initially become eligible (within the meaning of section 215(a)(3)(B) of the Social Security Act (42 U.S.C. 415(a)(3)(B))) for old-age or disability insurance benefits under title II of the Social Security Act, or who die (before becoming eligible for such benefits), in any calendar year after 2015.